DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is written in response to applicant’s correspondence received on 3/24/22. Amended claims 16-35 are under examination. 
Claim 20 and 21 objections are overcome by amendment. 
Any rejection or objection not reiterated herein has been overcome by amendment.

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 22-23, 26-29, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic (US 2015/0230478 A1) in view of Liu (CN 106190929 A, published 12/7/2016), and Smith (US9055746B2) as evidenced by Diange (Diange, E. A., & Lee, S. S. (2013). Rhizobium halotolerans sp. nov., isolated from chloroethylenes contaminated soil. Current microbiology, 66(6), 599-605). 
Regarding claim 16, Vujanovic teaches a composition comprising a seed and a fungal or microbial endophyte of plants (agriculturally beneficial microorganism) to increase agricultural properties [0003]. Vujanovic further teaches that the composition can comprise carriers including wettable powders and desiccants such as sugar alcohols ([0218], [0222]).  Vujanovic states “The carrier may be any one or more of a number of carriers that confer a variety of properties, such as increased stability, wettability, or dispersability” ([0218]). Vujanovic further teaches “Such desiccants are ideally compatible with the bacterial or fungal population used, and should promote the ability of the microbial population to survive application on the seeds and to survive desiccation” ([0222]).  Instant specification ([0048]) defines inoculant as “As used herein, the terms "inoculant composition" and "inoculum" refer to compositions comprising microbial cells and/or spores, said cells/spores being capable of propagating/germinating on or in a substrate (e.g., a soil) when conditions (e.g., temperature, moisture, nutrient availability, pH, etc.) are favorable for microbial growth.” Thus, Vujanovic states that the symbiotic growth (inoculant) was assessed meeting the inoculant limitation ([0009]).  
Vujanovic fails to teach maltodextrin or a gram-negative, non-spore-forming microorganisms.
Liu teaches a composition comprising bacteria able to improve crop yield (abstract).  Liu further teaches the composition can comprise a wettable solid such as maltodextrin powder (p3 line 14).
Smith teaches a method of treating plant seeds to enhance plant growth (abstract). Smith teaches that their method can comprise Rhizobial inoculants (column 2 line 37) and the symbiosis between the gram-negative soil bacteria, Rhizobiaceae and Bradyrhizobiaceae, and legumes (column 1 lines 16-17). Smith does not specifically state that Rhizobia bacteria are gram-negative, non-spore-forming bacteria, however as evidenced by Diange, bacteria of this genus are gram-negative, non-spore-forming bacteria (p599, right column, lines 14-16). Smith teaches that nitrogen is a fertilizer and that bacteria of the genus Rhizobia are able to fix nitrogen to a usable form (column 21 lines 37-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the generic microorganism in the composition of Vujanovic with the Rhizobia bacteria of Smith and to add the specific wettable powder maltodextrin as taught by Liu.  One of ordinary skill in the art would be motivated to do so because Vujanovic teaches that compositions with the carrier (wettable powder) can have increased stability and wettability, and that the desiccants (sugar alcohols) promote the microbial survivability and Smith discloses that Rhizobia are able to fix nitrogen. Vujanovic teaches the broad use of bacteria in agricultural compositions, and Smith teaches that Rhizobia are agriculturally beneficial bacteria with nitrogen fixation abilities. Vujanovic teaches that the composition can include wettable powders and Liu teaches specifically that maltodextrin powder is a wettable powder, and this would be a simple substitution. There would be a reasonable expectation of success as Vujanovic, Liu and Smith are in the same field of endeavor of compositions comprising microorganisms to improve the agricultural properties of plants. 
Regarding claim 17, Vujanovic teaches that the composition can comprise sorbitol ([0222]).  
Regarding claims 22-23, Vujanovic teaches the composition in a range of 104-108 CFU/mL ([0229]). 
Regarding claims 26-29, Vujanovic fails to teach lipo-chitooligosaccharides, flavonoids, chitin oligomers, or chitosan.
Smith teaches methods to enhance plant growth (abstract). Smith teaches treatment of a seed with a composition comprising chitooligosaccharide (CO), lipo-chitooligosaccharides, flavonoids, (column 2 lines 20-37), chitin oligomers, (column 5 lines 56-58) and chitosan (column 7 lines 31-34). 
Smith teaches that their composition can further include plant beneficial agents beyond CO (column 9 lines 11-29), and that useful examples may include lipo-chitooligosaccharides, flavonoids, and chitinous compounds (column 10 lines 56-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the agricultural microbial composition with the maltodextrin of Liu and the addition of lipo-chitooligosaccharides, flavonoids, chitin oligomers, or chitosan as taught by Smith.  One of ordinary skill in the art would be motivated to do so because Smith suggests additional additives to their composition that would be beneficial for plants. There would be a reasonable expectation of success as both Vujanovic and Smith are in the same field of endeavor agricultural microbial compositions.
Regarding claims 31-34, Vujanovic teaches applying the composition to the exterior surface of a seed ([0012]), a plant ([0024]), any plant propagation material ([0025]), and the composition with the seeds in a container ([0186]). Instant specification is silent as to what a kit comprises and broadest reasonable interpretation of a kit is the sum of its contents. Thus, Vujanovic meets the claimed limitation of a kit. 
Regarding claim 35, Vujanovic teaches applying the composition to a bacterial growth media and seeds ([0042], figure 14) and where the composition is planted near the seed ([0016]). 
Therefore, claims 16, 17, 22-23, 26-29, and 31-35 are obvious over Vujanovic in view of Liu and Smith, as evidenced by Diange.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic in view of Liu and Smith, as applied to claims 16, 17, 22-23, 26-29 and 31-35 above, and further in view of Rong (Rong, Y., Sillick, M., & Gregson, C. M. (2009). Determination of dextrose equivalent value and number average molecular weight of maltodextrin by osmometry. Journal of Food Science, 74(1), C33-C40).
Regarding claim 19, the combined teaching of Vujanovic in view of Liu and Smith is silent as to the dextrose equivalent value (DE) of the maltodextrin used. 
Rong teaches that maltodextrin comes in a range of DE values from 5-18 (abstract). Rong teaches that the DE values are used to infer properties such as glass transition temperature, hygroscopicity, and colligative properties (pC33 left column lines 4-7). Rong discloses the properties of nine different maltodextrins (pC24 right column lies 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically use maltodextrins of the DE value of 5-18 of Rong in the composition rendered obvious by Vujanovic in view of Smith and Liu. One of ordinary skill in the art would be motivated to do so because Rong teaches that the DE values of maltodextrin can affect the properties and one would select a maltodextrin with the desired DE values for the preferred application. As Rong discloses a small finite number of maltodextrins (9), it would be obvious to try the various maltodextrins experimentally (see MPEP 2144.05). There would be a reasonable expectation of success as Liu teaches using a maltodextrin powder and Rong teaches the DE values associated with maltodextrins. 
		
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic in view of Smith and Liu, as applied to claims 16, 17, 22-23, 26-29 and 31-35 above, and further in view of Harti (Harti et al. (2015) International Journal of Pharma Medicine and Biological Sciences, Vol 4, No 3).
Regarding claim 18, Vujanovic teaches a composition can comprise sugar alcohols but does not specifically teach xylitol ([0222]). Vujanovic’s composition classifies sugar alcohols as desiccants and teaches that the desiccant can promote the survival of the microbial population ([0222]). 
Harti teaches that xylitol (a sugar alcohol) can be a useful prebiotic (p206 right column lines 33-34-p207 left column lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural microbial composition of Vujanovic in view of Smith with the maltodextrin of Liu and the by replacing the generic sugar alcohol of Vujanovic with the specific sugar alcohol, xylitol, of Harti.  One of ordinary skill in the art would be motivated to do so because Vujanovic teaches that sugar alcohols promote microbial survival and Harti teaches that xylitol is a prebiotic. There would be a reasonable expectation of success as both Vujanovic and Harti are in the same field of endeavor of beneficial microorganism compositions. 
	
Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vijanovic in view of Smith and Liu as applied to claims 16, 17, 22-23, 26-29 and 31-35 above, and further in view of Siepe (US20160298201A1).
Regarding claims 20 and 21, Vujanovic teaches that the desiccant (sugar alcohol) can be present in a range of 5-50%, but fails to teach the ratio of wettable powders (maltodextrin, [0218]) to sugar alcohols specifically ([222]). 
Siepe teaches compositions comprising microorganism that are used in the agrochemical field (abstract). Siepe teaches that maltodextrin can be a stabilizer which can be present in the composition in a range of 0.1-80% ([0111]). 
Instant claims recite a percentage of 15%-50% maltodextrin to sugar alcohol in claim 20 and 25% in claim 21 (15 parts/100 total parts for example). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition comprising the range of sugar alcohols and microorganism and wettable powders of Vujanovic with the range of maltodextrin in Siepe. One of ordinary skill in the art would be motivated to do so because as Vujanovic is silent to the ratio of desiccant to the wetting powder, one of ordinary skill in the art would consult literature regarding microbial compositions for plant growth and use the teachings of Siepe to form a basis to arrive at the claimed ratios in claims 20 and 21.  There would be a reasonable expectation of success as both Vujanovic and Siepe are in the same field of endeavor of microbial compositions for plant growth. 
		
Claims 24, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic in view of Smith and Liu as applied to claims 16, 17, 22-23, 26-29, and 31-35 above, and further in view of Leland (US20040038825A1) and Siepe.
Regarding claim 24, 25, and 30, Vujanovic teaches fungicides, herbicides, nematicide, insecticide, rodenticide (pesticides) ([0223]). 
Vujanovic fails to teach disaccharides, antioxidants, UV protectant, or humic and fulvic acids. Vujanovic teaches a composition is effective against pathogens ([0017]).
 Leland teaches methods and formulations for the protection of biologically active agents (abstract). Leland teaches that the composition can contain disaccharides, antioxidants ([0029]) and a UV protectant (claim 15). Leland also teaches biopesticides (abstract, claim 2 and 3). Leland teaches a composition that is directed towards bioactive agents that are effective against disease organisms ([0004]).
Leland fails to teach humic and fulvic acids. 
 Siepe teaches a composition comprising a bacterial strain for the protection of plants by plant pathogens ([0014]). Siepe teaches that that humic and fulvic acids are “have been shown to increase fertilizer efficiency in phosphate and micro-nutrient uptake by plants as well as aiding in the development of plant root systems.” ([0278]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural microbial composition with the maltodextrin of Liu by including the disaccharides, antioxidants, UV protectant, or pesticides of Leland and the humic or fulvic acid of Siepe. One of ordinary skill in the art would be motivated to do so because Vujanovic, Leland, and Siepe all teach compositions that are able to affect the growth of pathogens. There would be a reasonable expectation of success as all three references are in the same field of endeavor of pathogen prevention using microorganisms.

Response to Arguments
Applicant’s arguments with respect to claims 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching of the new claim limitation, “gram-negative, non-spore-forming” microorgranism, specifically challenged in the argument.
Applicant argues that Liu is non-analogous art as the composition of Liu contains a gram-positive spore forming microorganism. This argument has been fully considered but not persuasive. Applicant asserts that gram positive bacteria are easier to stabilize than gram negative bacteria (remarks p5). While this assertion maybe a fact, there is nothing in Liu that suggests that the application of maltodextrin would be detrimental or not function in a similar way when applied to the gram negative bacteria. Liu simply provides a specific example using maltodextrin as a wettable agent that that could be easily substituted into the composition containing a gram-negative non-spore forming bacteria of Vujanovic and Smith as discussed in the new 103 rejection above as necessitated by amendment.  
Similarly, applicant argues that Harti is directed to gram positive bacteria. In the non-final rejection p6-7, it is stated that Vujanovic teaches sugar alcohols but not specifically xylitol, and Harti provides an example of using xylitol as a prebiotic to support growth. There is nothing in Harti that would suggest that xylitol only works as a prebiotic in gram-positive bacteria.
 Applicant argues that Rong simply describes the attributes of various maltodextrins (p5). This is correct, however, Rong only lists 9 different maltodextrins (pC24 right column lies 5-11). This is an extremely small number of maltodextrins to experiment with and thus falls under an obvious to try rationale as set forth in MPEP 2144.05.  Further, in the non-final rejection p6, it was pointed out that Rong teaches that DE values of maltodextrin affect the properties and one of ordinary skill in the arts would select a suitable maltodextrin based on the desired properties. 
Applicant argues that Siepe fails to teach sugar alcohols for the combination of maltodextrin and sugar alcohols. This is correct, however, as noted in the non-final rejection p7, Vujanovic already provides the combination of maltodextrin and sugar alcohols. Vujanovic further teaches the range of sugar alcohols but is silent on the maltodextrin range. Siepe is relied on for the range of maltodextrin not the combination of maltodextrin and sugar alcohols as Vujanovic already teaches the combination. The non-final office action p8 provides explanation for the logic to arrive at the claimed ratios. This logic is re-applied in the 103 rejection above. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657